 Case 1:19-cv-01945-CFC Document 7 Filed 05/26/20 Page 1 of 2 PageID #: 323




                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF DELAWARE

 VOICEAGE EVS LLC,                          )
                                            )
               Plaintiff,                   )
                                            )
   v.                                       ) C.A. No. 19-1945-CFC
                                            )
 HMD GLOBAL OY,                             )
                                            )
               Defendant.                   )




         DEFENDANT HMD GLOBAL OY’S MOTION TO DISMISS
                UNDER RULES 12(B)(1) AND 12(B)(6)
        Defendant HMD Global Oy (“HMD”) hereby moves to dismiss the

complaint under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) for lack of

constitutional and/or statutory standing for plaintiff to assert its claims of patent

infringement. The complete bases for this motion are set forth in HMD’s opening

brief in support of its motion and in the supporting papers filed therewith.

        NOW, THEREFORE, defendant HMD Global Oy respectfully requests the

Court to grant this motion and to enter the attached order dismissing this action

with prejudice.
Case 1:19-cv-01945-CFC Document 7 Filed 05/26/20 Page 2 of 2 PageID #: 324




                                          /s/ John W. Shaw
                                          John W. Shaw (No. 3362)
                                          Nathan R. Hoeschen (No. 6232)
                                          SHAW KELLER LLP
                                          I.M. Pei Building
                                          1105 North Market Street, 12th Floor
                                          Wilmington, DE 19801
                                          (302) 298-0700
                                          jshaw@shawkeller.com
                                          nhoeschen@shawkeller.com
OF COUNSEL:                               Attorneys for Defendant
William J. McCabe
Matthew J. Moffa
PERKINS COIE LLP
1155 Avenue of the Americas, 22nd Floor
New York, NY 10036-2711
(212) 262-6900

Dated: May 26, 2020




                                     2
